Citation Nr: 1126927	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1962 to March 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision.


FINDING OF FACT

The evidence fails to show that the Veteran is unemployable as a result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

The Veteran asserts that he is unemployable as a result of his service connected disabilities.  The Veteran's service connected disabilities stem from a motor vehicle accident in service.  He is currently service connected for residuals of a fractured skull (rated at 50 percent), severe disfigurement of the face (rated at 30 percent), a left shoulder disability (rated at 20 percent) and diplopia of the right eye (rated as noncompensable).  The Veteran's service connected disabilities combined to 70 percent and he has one disability that is rated more than 40 percent.  As such, the Veteran's disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a).  

The Veteran retired from working as a truck driver in late November 2005 after working for several decades as a truck driver.  He promptly filed for TDIU, asserting that he was unable to work because of his medical problems which he listed as high blood pressure, asbestosis, and shoulder pain.  He added that when he drove over the high mountain roads he experienced difficulty breathing.  He also indicated that he had double vision in his left eye.

In June 2006, the Veteran had a VA examination of his eye.  The examiner confirmed that the Veteran did have diplopia, but noted it was not in the area of reading and central vision.  The examiner stated that the Veteran's visual condition had not adversely affected his employment in the past year.

The Veteran also underwent a VA general medical examination in June 2006.  It was noted that the Veteran had a history of hypertension dating back to approximately 1975.  The Veteran denied any respiratory complaints other than shortness of breath on occasion.  It was noted that the Veteran had been exposed to asbestos while working on his last job.  The Veteran reported chronic left shoulder pain, and he indicated that he had to be careful with how he lifts and how far he lifts his left arm over his head.  The Veteran indicated that he was no longer working, because he could not drive in the mountains on account of dizziness and hypertension.  He was afraid that he might have a wreck and kill someone.  The Veteran also asserted that his left shoulder would bother him when he drove long distances.  No medical opinion was provided addressing the Veteran's employability.
Thereafter, the Veteran again reiterated his belief in his entitlement to TDIU benefits, citing his impairment from high blood pressure, (for which service connection was denied in an unappealed 2007 rating action), double vision, migraine headaches, and a left shoulder disability.  He also advised that he was unable to pass an employment physical.  

In March 2008, a private physician, Anthony Davis, MD., indicated that it was difficult for the Veteran to do work because of the need to use his left shoulder to pull into and out of his truck.  It was noted that the Veteran's left shoulder constantly came out of joint and had to be pushed back into place.

The Veteran testified at a hearing before the Board in December 2009 that that he felt his service connected disabilities combined to render him unemployable.  He testified that he began working as a trucker in 1965, and eventually retired at age 65, (he was born in 1940 and quit working in December 2005).  However, he indicated that he retired due to, among other things, hypertension, double vision, migraine headaches, and left shoulder problems which rendered him unable to pass a physical.  The Veteran stated that because of his shoulder (popping out of joint), he had a hard time closing doors, hooking up his trailer, and driving.  The Veteran also indicated that high altitude driving would give him headaches and would aggravate his diplopia.  

Based on the Veteran's testimony, and the evidence that was of record, the Board concluded that a medical opinion of record was necessary to address the Veteran's employability.  

In March 2010, the Veteran's eyes were examined.  It was noted that the Veteran did have diplopia at the extremes of gaze, but not in his central field of vision, and the examiner added that it was important to note that the Veteran was able to drive an 18-wheeler for many years without difficulty.  With regard to the Veteran's employability, the examiner stated while the Veteran had diplopia in the extremes of gaze, especially to the right, he had no problem in the area of reading or central vision; as such, the examiner concluded that the condition of the Veteran's eyes would not prevent the Veteran from obtaining employment of some type.

The Veteran was also provided with an additional VA general medical examination in April 2010.  The examiner noted that the Veteran had worked as a truck driver for 25 years, but retired when he was unable to pass the Department of Transportation (DOT) physical on account of his non-service connected elevated blood pressure.  It was noted that the Veteran had a skull fracture and which left a depression and disfigurement in his forehead, but the Veteran did not complain that this condition affected his ability to drive a truck.  The examiner also examined the Veteran's left shoulder, noting that the Veteran did not use a sling or brace for his shoulder.  It was noted that the Veteran had pain in his shoulder, but the examiner reported that the Veteran did not describe any functional limitation as a result of his shoulder.  After examining the Veteran, the examiner stated that the Veteran was able to drive a truck for 25 years with his service connected disabilities, and that his left shoulder and disfigurement of the face did not affect the Veteran's ability to drive a truck, noting that the reason the Veteran provided for retiring was hypertension, which was not service connected, which caused difficulty with the DOT physical.

The Veteran's representative argued that these opinions were insufficient in that they were too vague.  In this regard, the Board notes only substantial compliance with the terms of a remand is required; strict compliance is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).  Moreover, in D'Aries, the Court noted that a medical opinion of record is adequate when it is based upon consideration of a Veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's decision will be a fully informed one.  See id.  Additionally, the Court has also held that compliance is adequate when the examiner made the ultimate determination required by the Board remand instruction.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this case, a review of the opinions themselves leaves no doubt as to the conclusions of the examiners as to the Veteran's employability, which was the ultimate determination that had been requested by the Board's remand.  As such, the Board finds that there was substantial compliance with the March 2010 Board remand directives and therefore the Board may proceed with the adjudication of the Veteran's claim.  

While the Veteran believes that his service connected disabilities render him unemployable, the fact remains that it is non-service connected hypertension that apparently caused him to fail the DOT physical requirements.  Hypertension, however, cannot serve as a factor in evaluating whether a TDIU is warranted, since it is not service connected.  

The Veteran has undergone two eye examinations during his appeal, and both examinations acknowledged the fact that the Veteran has diplopia.  However, neither examiner concluded that such a disability would preclude employment, as the Veteran maintained reading and central vision.  It is also noted that the Veteran was able to drive a truck for 25 years in spite of his diplopia.  

The impact of the Veteran's left shoulder was also considered, and it was noted that Dr. Davis did intimate that the Veteran would have difficulty using his left shoulder to pull into and out of his truck.  However, the VA examiner in April 2010 noted that the Veteran had been able to drive a truck for 25 years with this problem, and the Veteran has not actually asserted that his left shoulder prevented him from driving a truck; only that it causes problems.  There is no dispute that the Veteran's left shoulder is painful at times and that it does impair the Veteran.  However, it is for this impairment with employment that he has been assigned a 20 percent disability rating.

Furthermore, even if the Veteran could not drive a truck, no medical opinion has been advanced suggesting that the Veteran is precluded from all forms of employment as a result of his service connected disabilities. 

The Board has reviewed the evidence of record, but the fact remains that the medical evidence does not show that the Veteran is unemployable as a result solely of his service connection disabilities.  The Veteran has argued that he is unemployable; however, to the extent his argument is considered competent, the Board does not find it to be credible.  The Veteran has openly denied seeking any employment since retiring from his work as a truck driver and therefore he has no empirical evidence that he cannot work; and there is no indication that the Veteran has any qualification in vocational placement that would qualify him to render an opinion on his overall employability in the general workforce.  The Veteran has also asserted that the primary reason he had to stop driving trucks is on account of his hypertension; a non-service connected disability.

As such, the evidence of record fails to demonstrate that the Veteran is unemployable based on his service connected disabilities, and the criteria for a TDIU have therefore not been met.  Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.   

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds were thorough and adequate.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claim.  As noted above, the Board concluded that the examiners substantially complied with the Board's remand instructions.
 
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


